Citation Nr: 0207984	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  95-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
April 1946, and from October 1950 to November 1950. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO which denied an increase in a 20 percent rating for a low 
back disorder.  In November 1995, the veteran testified at an 
RO hearing.  In February 2000, the Board remanded the claim 
for additional evidentiary development.


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
productive of severe limitation of motion of the lumbar 
spine.


CONCLUSION OF LAW

The criteria for 40 percent rating for lumbosacral strain 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran first had active military service from February 
1943 to April 1946.  Service medical records from this period 
note a back injury, and mild back pain was noted on the 
service separation examination.

In May 1946, the RO granted service connection and a 0 
percent rating for back pain.

The veteran again had active duty from October to November 
1950, and medical records for this period note a history of 
back pain.

Later medical records note periodic treatment for lumbosacral 
strain.  In January 1953, the RO characterized the service-
connected back condition as lumbosacral strain.  Since then, 
various percentage ratings have been assigned for the low 
back condition, and the current 20 percent rating has been in 
effect since 1989.  Medical records from a number of years 
after service show degenerative changes of the low back.

The veteran filed a claim in April 1995, seeking an increased 
rating for his service-connected lumbosacral strain.  

The veteran underwent a VA spine examination in June 1995.  
He complained of low back pain radiating to the right lower 
extremity.  He was walking with a cane.  X-rays showed 
spondylosis of the lumbar spine, straightening of the lumbar 
spine, and minimal collapse of L1 anteriorly.  Examination of 
the low back revealed no posterial abnormalities or fixed 
deformity, and the musculature of the lower back was within 
normal limits.  Range of motion consisted of forward flexion 
to 70 degrees, backward extension to 10 degrees, left lateral 
flexion to 45 degrees, right lateral flexion to 45 degrees, 
rotation to the left to 60 degrees, and rotation to the right 
to 60 degrees.  There was no objective evidence of pain on 
motion, and no neurologic deficits were obvious.  The 
diagnoses were a history of injury to the lumbosacral spine; 
spinal stenosis of L4-L5; and continuing chronic low back 
pain with right sided syndrome.  

The veteran testified at a hearing before the RO in November 
1995.  He indicated that he had used a TENS unit for his low 
back.  He reported taking only Bufferin for low back pain.  
He mentioned that he had been told of the possibility of 
surgery but that the doctor had also indicated that such 
surgery was not recommended.  He indicated that he walked 
with a limp and that his right leg was weak.  He also 
described difficulty walking, using stairs, and sitting for 
too long.  

VA treatment records from April 1999 show complaints of 
chronic low back pain and bilateral hip pain.  April 1999 VA 
X-rays of the lumbosacral spine revealed mild levoscoliosis, 
mild to moderate disc narrowing of the disc spaces from L1-2 
through L4-5, osteoarthritic changes of the lower lumbar 
facet joints, and mild degenerative spondylosis.  Progress 
notes from May 1999 reflect that the veteran was complaining 
of low back problems and was given medication.  A June 2000 
VA X-ray revealed spondylosis of the lumbar spine, 
straightening of the lumbar spine, and minimal collapse of L1 
anteriorly.  

The veteran underwent an examination in August 2000, 
performed on a fee-basis for the VA.  X-rays revealed minimal 
scoliosis of the lumbosacral spine with convexity to the 
right side and hypertrophic changes throughout.  There were 
small osteophytes arising from the vertebral bodies of L2 and 
L3, and there was minimal narrowing of L2-3, L3-4 
intervertebral disc space.  There also was posterior marginal 
lipping of the inferior plate of L3, as well as some 
sclerosis of the facets of L5-S1.  The sacroiliac joints and 
pedicles were intact.  The impression was osteoarthritic 
changes of the lumbar spine.  There also was minimal 
osteoarthritic change of T8 and T9.   

At the August 2000 examination, the veteran complained of 
more bothersome back pain over the last 5 years without any 
new traumatic event or injury.  He had used Tylenol with 
codeine, but he had not been using any prescription 
medication for his musculoskeletal complaints for several 
months.  He used a cane.  In addition to the back pain, he 
reported bilateral diffuse ill-defined lower extremity pain.  
The back pain was localized diffusely about the lumbosacral 
region and lumbar area, and it was a constant sharp stabbing 
pain.  Nothing in particular exacerbated the pain or relieved 
it.  The leg pain was a constant achy pain localized 
diffusely in the thighs and calves, with no particular cause 
for exacerbation.  At times, he had paresthesias in the 
calves.  There was weakness on standing and walking; he also 
complained of stiffness and fatigability.  The pain drawing 
was consistent with mechanical back pain.  He reported severe 
limitation of activities, including lifting, bending, 
standing, walking, sitting, climbing stairs, and resting in 
bed.  Specific limitations consisted of cutting the grass, 
household chores, and shoveling.  

At the August 2000 examination, the veteran was noted as 
being a very poor historian who had difficulty answering his 
questions in detail and appeared to wander somewhat.  His 
gait was slow and slightly wide-based.  He used a cane, but 
he was able to rise on his heels and toes as well as squat 
without significant difficulty.  There was diminished lumbar 
lordosis, but no evidence of a list or pelvic obliquity.  
There was no objective lumbar paravertebral spasticity, 
rigidity, or trigger points on observation or palpation.  The 
spinous processes were nontender to palpation and percussion.  
There was no flank tenderness or tenderness about the 
paralumbar musculature bilaterally.  Active range of motion 
consisted of forward flexion to 80 degrees reproducing a 
tight sensation and pulling; extension to 15 degrees 
reproducing subjective complaints of pain; and side bending 
of 30 degrees bilaterally reproducing subjective complaints 
of pain.  Spinal rhythm appeared fluid.  While seated, his 
knees could be extended to 90 degrees and did not result in 
his withdrawing or arching his back.  There also was a good 
range of motion of the hips, knees, and ankles.  The 
examining physician reviewed X-rays and commented that there 
was evidence of diffuse osteopenia and mild multilevel 
thoracic spondylosis of a degenerative nature; there also was 
radiographic evidence of diminished lumbar lordosis and mild 
multilevel lumbar spondylosis of a degenerative nature.  
However, there was no evidence of spondylolysis, 
spondylolisthesis, or bony destructive lesions.  

At the August 2000 examination, the doctor's impression 
included the lumbar strain that the veteran had incurred 
during military service.  The doctor commented that the 
veteran had subjective complaints of diffuse back and leg 
pain of an ill-defined manner.  It was noted there were no 
nerve root tension findings, and he did not have a history of 
neurogenic claudication.  The doctor said subjective back 
pain complaints appeared to be mechanical in nature and 
related to degenerative lumbar spondylosis of a multilevel 
nature, which was related to the aging process; the back pain 
appeared to be related more to the degenerative lumbar 
spondylosis than to a traumatic event.  The physician noted 
that as the veteran aged, he had developed progressive 
degenerative changes of the lumbar spine.  Objectively, there 
was no evidence of radicular pathology.  Medication and 
possibly a lumbar corset were recommended.

VA inpatient and outpatient treatment records in recent 
years, including those from 2000 and 2001, primarily show 
treatment for multiple non-service-connected ailments such as 
dementia (with confusion, wandering, and other symptoms), 
prostate cancer, hypertension, chronic obstructive pulmonary 
disease, anemia, and a cervical spine disability.  It appears 
that the veteran's use of a wheelchair and cane were largely 
due to his non-service-connected problems.  At times he had a 
normal gait, and at other times it was abnormal.  For 
example, a July 2001 VA progress note mentions the veteran 
displayed various levels of gait: on arrival and departure, 
he used a limping gait while holding his standard cane; but 
when he needed to use the bathroom, his gait was very smooth 
and fluid.  The observing VA kinesiotherapist noted that the 
veteran's cognitive limitations hindered all mobility skills.  
The medical records from recent years do, however, show 
periodic complaints of low back pain for which the veteran 
was given treatment.

The veteran underwent a VA aid and attendance examination in 
August 2001, at which time the examining VA physician 
commented that his mobility skills were hindered more by his 
cognitive status than by his pure physical limitations.  The 
examiner also noted that the veteran usually employed his 
cane to ambulate in a non-recommended fashion.  On 
examination for restrictions of the spine, trunk, and neck, 
sitting balance was maintained independently, but standing 
balance required partial physical support.  Diagnoses 
included dementia with psychosis, spinal stenosis, 
hypertension, migraine, chronic obstructive pulmonary 
disease, prostate cancer, and hiatal hernia.




II.  Analysis

The veteran claims an increase in a 20 percent rating for 
lumbosacral strain.  Through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence needed to substantiate his claim.  He has been 
provided VA examinations, and identified treatment records 
have been obtained.  The Board is satisfied that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position, warrants a 20 
percent rating.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board has reviewed all the evidence of record, including 
the 1995 and 2000 compensation examinations and the treatment 
records dated into 2001.  The problem when viewing the 
veteran's case is that much of his difficulty in ambulation 
and other movements appears, according to the medical 
records, to be related to non-service-connected problems such 
as dementia.  Nonetheless, the medical records from recent 
years show a genuine low back problem.  Often limitation of 
motion of the lumbar spine has only been moderately 
restricted, although at times backward extention of the low 
back has been severely limited.  The veteran has received 
periodic care for low back pain, and it is reasonable to 
assume that low back motion becomes severely limited during 
such episodes.  

It does not appear that the veteran meets the requirements 
for a higher rating under Code 5295 for lumbosacral strain.  
However, the Board finds that his lumbosacral strain produces 
severe limitation of motion, particularly when considering 
the effects of pain on use and during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  With 
application of the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board grants an increased rating of 40 percent 
for lumbosacral strain under Code 5292 based on severe 
limitation of motion. 


ORDER

An increased rating, to 40 percent, for a low back 
disability, is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

